






AMENDMENT TO ACORN ENERGY, INC.


2006 STOCK INCENTIVE PLAN


July 25, 2011


On July 25, 2011, the Board of Directors of Acorn Energy, Inc. amended the Acorn
Energy, Inc. 2006 Stock Inventive Plan (as amended and restated effective June
10, 2010, the “Plan”).


1.    Pursuant to the Board's action, “ARTICLE 2-- Definitions” has been amended
to include a new Section 2.21.1 which has been inserted between Section 2.21 and
Section 2.22 as follows:


2.21.1    “Net Exercise” shall mean a method for settling Options whereby upon
exercise of an Option (or portion thereof) the Participant makes no payment and
receives Shares with an aggregate FMV equal to the difference between the
aggregate FMV of the Shares issuable upon exercise of the Option (or portion
thereof) if exercised for cash and the aggregate exercise price of the Option
(or portion thereof).


2.    Pursuant to the Board's action, “Section 6.6--Payment” has been amended to
include a new fifth and final paragraph as follows:




Notwithstanding anything to the contrary set forth herein, in the event that a
Participant has not fully exercised an Option at the end of the term of such
Option and the exercise price of the Option is less than the Fair Market Value
of the Shares, the entire outstanding Option shall automatically be deemed
exercised and settled on the expiration date by Net Exercise with no further
action by the Participant.




3.    Except as provided for herein, the Plan remains unchanged and in full
force and effect.




